Citation Nr: 0022826	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  97-16 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints.  

2.  Entitlement to an increased rating for residuals of a 
fractured right wrist.  

3.  Entitlement to a compensable rating for residuals of a 
partial amputation of the distal phalanx, left fifth finger.  

4.  Entitlement to an increased rating for a skin disability, 
diagnosed as telangiectasis.  

5.  Entitlement to an increased rating for residuals of a 
left knee injury, to include degenerative changes.  

6.  Entitlement to an increased rating for hemorrhoids.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1956, 
and from July 1956 to September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran increased ratings for 
hemorrhoids, a skin disorder of the neck and face, and 
disabilities of the right hand and wrist, left fifth finger, 
and left knee, all of which are service connected.  The 
veteran filed a June 1994 notice of disagreement, but was 
never provided a statement of the case.  

In December 1996, the RO issued a rating decision which 
denied the veteran's claim for service connection for 
arthritis of multiple joints.  This decision was subsequently 
vacated by the RO and superseded by a February 1997 rating 
decision which had the same result, but not before the 
veteran filed a February 1997 notice of disagreement as to 
the December 1996 decision.  This notice of disagreement is 
thus accepted as effective against the February 1997 rating 
decision.  A March 1997 statement of the case was furnished 
to the veteran, and he filed an April 1997 VA Form 9 
substantive appeal, perfecting his appeal.  No hearing was 
requested.  

The veteran's claim was remanded by the Board in January 1999 
for additional medical and procedural development; it has now 
been returned for consideration.  

In his original March 1996 claim, the veteran described the 
areas of his body affected by arthritis as "legs, feet, 
hands, arm."  However, the veteran has already been awarded 
service connection for residuals of a left knee injury, with 
degenerative changes; hence, the issue of service connection 
for arthritis of the left knee need not be considered on 
appeal.  


FINDINGS OF FACT

1.  The veteran sustained a fracture of the right wrist 
during service.  

2.  According to competent medical evidence of record, the 
veteran has arthritis of the right wrist due to a right wrist 
fracture during service.  

3.   Medical evidence has not been presented which would 
indicate that the veteran's current traumatic arthritis of 
the right knee, both ankles, and both hands was first 
incurred in service, or within a year thereafter, or is due 
to or results from a service connected disability.  

4.  The evidence of record does not contain a current 
diagnosis of arthritis of the shoulders.  


CONCLUSIONS OF LAW

1.  Service connection for arthritis of the right wrist is 
warranted by a preponderance of the evidence.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (1999).  

2.  Service connection for arthritis of the right knee and 
ankle is denied as not well grounded.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (1999).  

3.  Service connection for arthritis of the shoulders is 
denied as not well grounded.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the veteran's service medical records, he had no 
orthopedic disabilities of the joints at the time he entered 
service.  In 1954, he sustained a traumatic fracture of the 
right wrist, which healed without complications or sequela, 
and the veteran was able to return to duty.  Also in 1954, he 
sustained a traumatic amputation of the distal portion of the 
fifth finger of his left hand.  The stump of the finger was 
described as well-healed, with no complications.  He was 
afforded a service separation examination in August 1972, and 
aside from his prior injuries of the right wrist and left 
hand, no disabilities, including arthritis, of the joints was 
observed.  

The veteran was afforded a VA medical examination in November 
1972.  Evaluation of the musculoskeletal system revealed a 
partial amputation of the fifth finger of the left hand, a 
history of a right wrist fracture, and a history of a left 
knee fracture.  No other disabilities of the joints were 
observed.  

In a January 1973 rating decision, the veteran was awarded 
service connection for a "right hand injury, fracture 
wrist," "amputation, distal phalanx, left fifth finger," 
and "injury, left knee."  

The veteran filed an informal claim in March 1996 for service 
connection for "rheumatism" of the "legs, feet, hands, 
[and] arms;" this statement was later clarified as a claim 
for arthritis of multiple joints.  

VA clinical records demonstrate that the veteran has been 
receiving medical treatment from the VA since the late 
1980's.  A January 1996 notation confirms degenerative 
arthritis of both knees, left greater than right.  An 
orthopedic consultation of the knees was afforded the veteran 
in February 1996, at which time he reported a history of 
rheumatism since 1963.  A knee brace for his left knee was 
recommended.  

The RO issued an August 1996 rating decision denying service 
connection for arthritis of the right knee, feet, hands, and 
arms.  However, his prior award of service connection for a 
left knee disability was modified to include degenerative 
changes of the left knee.  The veteran filed a notice of 
disagreement in February 1997.  

In December 1997, the veteran fell, fracturing his right 
tibia and fibula.  The leg was repaired and cast.  However, 
his right ankle healed with deformity, and ankylosis 
developed in the joint.  

The veteran's claim was initially presented to the Board in 
January 1999, at which time it was remanded for additional 
development.  

The veteran was afforded another VA orthopedic examination in 
January 2000.  He identified several areas of his body 
wherein he suspected arthritis, including his right wrist, 
both shoulders and hands, his right knee, both ankles, and 
his left foot.  In conjunction with the evaluation, the VA 
examiner reviewed the veteran's medical records and the 
Board's remand instructions.  Objective examination revealed 
several disabilities, including the aforementioned partial 
finger amputation of the left hand, some limitation of motion 
of the right hand, and deformity of the right leg.  His right 
knee was large and misshapen, and his right ankle was 
deformed and completely ankylosed, requiring a brace.  Based 
on his review, the VA examiner gave the following diagnoses: 
bursitis, but no arthritis, of the bilateral shoulders; mild 
arthritis of the bilateral hands; traumatic arthritis of the 
right knee; traumatic arthritis, with healed ankylosis, of 
the right ankle; traumatic arthritis, healed, of the left 
ankle, and; a calcaneal spur of the Achilles tendon of the 
left foot.  

An addendum to the January 2000 VA examination report was 
added by the examiner in March 2000.  He concluded that the 
veteran's traumatic arthritis of the right knee most likely 
resulted from his 1996 right leg fracture, although he "may 
or may not have had more minor antecedent symptoms 
previously."  Regarding the traumatic arthritis of the right 
wrist, the onset of this disability would have followed his 
injury in 1954.  Recent X-rays of the right wrist reveal the 
bones to be osteopenic, likely due to a long period of time 
since the initial injury.  Onset of his left ankle arthritis 
was more difficult to determine, as the doctor could find no 
history of a traumatic left ankle injury.  This disability 
would have arisen gradually over a period of "a few years."  
The arthritis in the veteran's bilateral hands would have 
also arisen over a period of "five or ten years," according 
to the examiner.  

The RO continued the prior denials of service connection for 
arthritis of various joints, and returned the veteran's 
appeal to the Board.  


Analysis

The veteran seeks service connection for arthritis of 
multiple joints.  Service connection will be awarded for any 
current disability resulting from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  Certain statutorily enumerated disorders, such as 
arthritis, may be presumed to have been incurred in service 
if they manifest to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Finally, service connection may also be awarded for a 
disability which is proximately due to or the result of a 
service connected disability.  38 C.F.R. § 3.310 (1999).  

As with all benefit claims, when an approximate balance 
exists between the positive and negative evidence regarding 
the matter at issue, the benefit of the doubt shall be 
granted the claimant.  38 U.S.C.A. § 5107(b) (West 1991).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  


I. Service connection - Arthritis of the right wrist

The veteran seeks service connection for arthritis of the 
right wrist.  For the reasons to be discussed below, this 
claim is both well grounded and supported by a preponderance 
of the evidence.  

The veteran's service medical records confirm that he 
fractured his right wrist during service, and he has in fact 
been awarded service connection for a "right hand injury, 
fractured wrist."  Upon examination in January 2000, a VA 
examiner confirmed mild degenerative changes in the joint, 
based on X-ray evaluation.  Additionally, in a March 2000 
addendum to this examination, the examiner suggested a nexus 
between the veteran's 1954 in-service right wrist fracture, 
and his current arthritis of that same joint.  This medical 
evidence, rendered by a competent medical professional and 
uncontradicted by any other medical evidence of record, is 
sufficient to establish service connection for arthritis of 
the right wrist.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000).  


II. Service connection - Arthritis of the right knee, the 
ankles, and the hands

Recent VA medical records confirm degenerative changes, as 
well as other orthopedic disabilities, of the veteran's right 
knee, both ankles, and both hands.  However, for the reasons 
to be discussed below, the veteran's claim for service 
connection for arthritis of these joints is not well 
grounded, and must be denied.  

According to VA treatment records, the veteran has traumatic 
arthritis of the right knee and ankle.  The right ankle also 
exhibits severe ankylosis, and he requires the use of a 
brace.  Traumatic arthritis of the left ankle has also been 
observed upon VA evaluation, albeit not as severe as in the 
right ankle.  Finally, the veteran has been diagnosed with 
mild degenerative changes of both hands.  These current 
diagnoses are the result of competent medical evaluation, and 
are accepted by the Board.  

However, no medical opinion of record suggests these 
disabilities are the result of either a disease or injury 
incurred during service, or within a year thereafter, or a 
service connected disability.  Considering first the 
veteran's traumatic arthritis of the right knee and ankle, 
the only medical opinion of record, dating to March 2000, 
which discusses the etiology of these impairments attributes 
them to a post-service 1996 fall which resulted in a 
fractured right tibia and fibula.  The examining VA physician 
conceded that the veteran "may or may not have had more 
minor antecedent symptoms" of the right leg prior to his 
1996 accident; however, this statement represents just the 
sort of "pure speculation or remote possibility" which is 
forbidden by the applicable regulations to serve as a basis 
for entitlement to service connection.  38 C.F.R. § 3.102 
(1999); see Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Utendahl 
v. Derwinski, 1 Vet. App. 530, 531 (1991).  This is not to 
say that a physician's statement must be expressed in terms 
of certainty in order for it to have any probative merit.  
See Lathan v. Brown, 7 Vet. App. 359, 366 (1995).  
Nevertheless, the Court has held use of the phrase "may or 
may not" is clearly speculative and insufficient to well 
grounded a claim.  Tirpak at 611.  In the absence of any 
other medical nexus evidence, the veteran's claim for service 
connection for arthritis of the right knee and ankle is not 
well grounded.  Caluza, supra.  

Regarding the veteran's arthritis of the left ankle and 
hands, the VA examiner concluded that while these 
disabilities would have arisen over a period of "years," he 
cited at most a period of "five to ten years," over which 
these disabilities developed.  Accepting this opinion as 
factual, the veteran's arthritis would nevertheless only date 
back to the mid-1980's, more than 10 years after his service 
separation.  

The veteran has himself alleged that his arthritis of various 
joints was originally incurred during service, or within a 
short time thereafter.  However, he, as a layperson, may not 
offer expert medical opinion evidence with which to well 
grounded his claim.  See Pearlman v. West, 11 Vet. App. 443, 
447 (1998) [citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992)].  The record is otherwise devoid of any 
evidence establishing a nexus between the veteran's service, 
which ended in September 1972, and his arthritis of the right 
knee, the ankles, and the hands, all first diagnosed in the 
late 1990's.  

In conclusion, the veteran's claim for service connection for 
arthritis of the right knee, both ankles, and both hands 
lacks evidence that this disability was incurred in or 
aggravated during service, or within a year thereafter.  For 
these reasons, the claim is not well-grounded, and must be 
denied.  Caluza, supra.  


III.  Service connection - Bilateral shoulders

The veteran has claimed service connection for arthritis of 
the shoulders.  For the reasons to be discussed below, this 
claim is not well grounded, and must be denied.  

While the veteran has been examined by VA medical personnel 
on numerous occasions since his service separation, the 
record is devoid of any indication of arthritis of either 
shoulder.  When examined by a VA physician in January 2000, 
the veteran stated he "might" have arthritis of the 
shoulders, but bilateral bursitis was diagnosed by the VA 
examiner.  The examiner observed no indications of "obvious 
arthritis" of the shoulders, and declined to diagnosis this 
disability.  As such, the evidence of record is simply 
insufficient to establish a current diagnosis of arthritis of 
the shoulders for which service connection may be granted.  
See Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

The veteran himself has stated that he suspects a current 
diagnosis of arthritis of the shoulders, but as a layperson, 
his assertion of a current medical diagnosis is insufficient 
to well grounded his claim.  See Pearlman, supra.  

Because the veteran claims disabilities of the shoulders, the 
examination report referring to the presence of bursitis of 
the shoulders must also be considered.  However, even if the 
claim is construed broadly to include bursitis, the evidence 
does not establish a well-grounded claim.  The service 
medical records include no references to the presence of 
arthritis, bursitis, or any other disability of the 
shoulders.  In the absence of competent evidence of a disease 
or injury of the shoulders in service, the elements of a 
well-grounded claim are not present.

In conclusion, the veteran's claim must be denied as not well 
grounded.  Evidence has not been provided which would 
demonstrate a current diagnosis of arthritis of the 
shoulders.  38 U.S.C.A. § 1110 (West 1991).  For this reason, 
his claim is not well-grounded, and must be denied on that 
basis.  See Caluza, supra.  


ORDER

1.  Service connection is granted for arthritis of the right 
wrist.  

2.  Service connection is denied for arthritis of the right 
knee, the ankles, and the hands.  

3.  Service connection is denied for arthritis of the 
shoulders.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

As was noted in the introduction, the veteran filed a June 
1994 notice of disagreement in response to an April 1994 
rating decision which denied the veteran increased ratings 
for hemorrhoids, a skin disorder of the neck and face, and 
disabilities of the right hand and wrist, left fifth finger, 
and left knee, all of which are service connected.  This 
action initiated review of these issues by the Board.  
Manlincon v. West, 12 Vet. App. 238, 240 (1999).  The RO 
responded to this notice of disagreement by reviewing the 
veteran's increased ratings claims in February 1995; he was 
awarded increased ratings for several disabilities, but none 
of these increases were to 100 percent.  

In responding to the veteran's notice of disagreement, the RO 
stated that "no action" would be taken on the notice, as 
the February 1995 rating decision "is considered a grant of 
the benefits sought on appeal."  As was stated within the 
January 1999 Board remand, this reading of the law is 
incorrect, as the veteran was not granted the maximum 
available benefit for any of the issues on appeal.  In the 
absence of a clearly expressed intent to limit the appeal to 
a specified disability rating, the VA is required to consider 
entitlement to all ratings, up to the maximum available 
benefit, for each disability.  AB v. Brown, 6 Vet. App. 35, 
39 (1993).  An appeal is satisfied only when the maximum 
available benefit is obtained, or the appeal is clearly 
limited or ended by the veteran.  Id.  The RO was previously 
ordered, within the January 1999 Board remand, to afford the 
veteran a statement of the case so that he may complete his 
remand, and it did not do so; thus, an additional remand is 
necessary.  

Thus, in light of the above, this claim is remanded for the 
following additional development:  

The veteran, having filed a timely notice 
of disagreement regarding the issues of 
increased ratings for hemorrhoids, a skin 
disorder of the neck and face, and 
disabilities of the right hand and wrist, 
left fifth finger, and left knee, must be 
afforded a statement of the case, 
containing all applicable laws and 
regulations regarding these issues.  He 
should also be informed of the necessary 
steps required to perfect his appeal.  

Thereafter, the case should be returned to the Board, if 
perfected on appeal.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

